Exhibit 10.4


Form for Persons without Employment Agreements




CASELLA WASTE SYSTEMS, INC.
Performance-Based Stock Unit Agreement
Granted Under the 2016 Incentive Plan
1.Grant of Award.
This Agreement evidences the grant by Casella Waste Systems, Inc., a Delaware
corporation (the “Company”) on ____________ __, 201_ (the “Grant Date”) to you
(the “Participant”) of performance-based stock units of the Company
(individually, a “PSU” and collectively, the “PSUs”), subject to the terms and
conditions set forth in this Performance-Based Stock Unit Agreement (the
“Agreement”) and the Company’s 2016 Incentive Plan (the “Plan”). Each PSU
represents the right to receive such number of shares of the Class A common
stock, par value $0.01 per share, of the Company (“Common Stock”) as provided in
this Agreement. The target number of shares issuable under this Agreement is
______________ (the “Target Number of Shares”). The maximum number of shares
issuable under this Agreement is _____________ (the “Maximum Number of Shares”).
The actual number shares of Common Stock that are issuable upon vesting of the
PSUs shall be calculated pursuant to the provisions of Schedule 1 and are
referred to in this Agreement as “Shares.” Capitalized terms used but not
defined in this Agreement shall have the meanings specified in the Plan.
2.Vesting; Forfeiture.
(a)    Subject to the terms and conditions of this Agreement including, without
limitation, Section 2(b) below and Section 6 below, the PSUs shall vest as set
forth on Schedule 1 to this Agreement, based on the achievement of certain
performance goals for the applicable performance period as set forth on Schedule
1. Such date or any other date on which PSUs vest under this Agreement shall be
a “Vesting Date” as referred to herein.
(b)    Except as otherwise provided in Section 6 below or in Schedule 1, PSUs
shall not vest unless the Participant is, on the applicable Vesting Date, and
has been at all times since the Grant Date, an employee or director of, or
consultant or advisor to, the Company. For purposes of this Agreement, service
with the Company shall include service with a parent, subsidiary, affiliate or
division of the Company.
3.Distribution of Shares.
(a)    Subject to Section 3(b) below, the Company will distribute to the
Participant the Shares of Common Stock represented by vested PSUs within 75 days
of the applicable Vesting Date but in no event later than March 15 of the year
following the year in which the PSUs vest.
(b)    The Company shall not be obligated to issue to the Participant the Shares
upon the vesting of any PSU (or otherwise) unless the issuance and delivery of
such Shares shall comply with all relevant provisions of law and other legal
requirements including, without limitation, any applicable federal or state
securities laws and the requirements of any stock exchange upon which shares of
Common Stock may then be listed.
(c)    Neither the Company nor the Participant shall have the right to
accelerate or defer the delivery of any Shares under this Agreement except to
the extent specifically permitted under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and in no event shall the Participant have
the right to designate the tax year in which the Shares are delivered.




1



--------------------------------------------------------------------------------







4.Restrictions on Transfer.
The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any PSUs, or any interest therein, except by will or the laws of descent and
distribution.
5.Dividend and Other Shareholder Rights.
(a)    Except as set forth in the Plan, neither the Participant nor any person
claiming under or through the Participant shall be, or have any rights or
privileges of, a stockholder of the Company in respect of the Shares issuable
pursuant to the PSUs granted hereunder until the Shares have been delivered to
the Participant.
(b)    The Participant shall have the right to receive Dividend Equivalents with
respect to the Shares in an amount equal to any dividends or other distributions
declared and paid on an equal number of outstanding shares of Common Stock
between the Grant Date and the date such Shares are delivered to the
Participant. Any such Dividend Equivalents shall be accrued and shall be paid to
the Participant in a lump sum at the time the Shares are delivered to the
Participant hereunder.
6.Provisions of the Plan; Reorganization Event or Change in Control Event.
(a)    This Agreement is subject to the provisions of the Plan, a copy of which
is made available to the Participant with this Agreement.
(b)    Upon the occurrence of a Reorganization Event (as defined in the Plan),
the vesting and forfeiture provisions applicable to each PSU (whether vested or
unvested) shall inure to the benefit of the Company’s successor and shall apply
to the cash, securities or other property which the Common Stock was converted
into or exchanged for pursuant to such Reorganization Event in the same manner
and to the same extent as they applied to the Common Stock subject to such PSU.
(c)    Subject to Sections 6(d) and (e) hereof, upon the occurrence of a Change
in Control Event (as defined in the Plan, and regardless of whether such event
also constitutes a Reorganization Event, but provided that such event
constitutes a “change in control event” within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(i)), the acquiring or succeeding entity (or an
affiliate thereof) shall assume each outstanding PSU such that, following the
consummation of the Change in Control Event, the PSU confers the Participant
with the right to receive, for each share of Common Stock subject to the Award,
the consideration (whether cash, securities or other property) received by each
holder of Common Stock immediately prior to the Change in Control Event (the
“Replacement Award”), provided that (i) the vesting of such Replacement Award
shall only be subject to the continued service requirement in Section 2(b)
hereof through the end of the performance period (and the last day of the
performance period shall be a Vesting Date for purposes of this Agreement) and
shall not, for the avoidance of doubt, be subject to achievement of the
performance goals set forth in Schedule 1 and (ii) the amount of cash,
securities or other property subject to such Replacement Award shall be
determined assuming that the number of Shares subject to the PSU is equal to the
greater of (i) the Target Number of Shares and (ii) such number of Shares as the
Compensation Committee shall determine in its sole discretion exercised in good
faith based upon the projected level of achievement of the applicable
performance goals for the performance period.


- 2 -



--------------------------------------------------------------------------------







(d)    In the event that the Participant’s employment is terminated by either
the Company or its successor without Cause (as defined in the Plan), in either
case within twelve (12) months following a Change in Control Event, the
remaining unvested portion of the Replacement Award shall become vested as of
the date of the Participant’s termination of employment (and such date of
termination shall be a Vesting Date for purposes of this Agreement).


(e)    Notwithstanding the foregoing, in the event that the acquiring or
succeeding entity (or an affiliate thereof) refuses to assume the PSUs and grant
Replacement Awards in connection with a Change in Control Event, this Award
shall become vested, immediately prior to the Change in Control Event, with
respect to a number of Shares equal to the greater of (i) the Target Number of
Shares and (ii) such number of Shares as the Compensation Committee shall
determine in its sole discretion exercised in good faith based upon the
projected level of achievement of the applicable performance goals for the
performance period.


7.Taxes.
(a)    Acknowledgments; No Section 83(b) Election. The Participant acknowledges
that he or she is responsible for obtaining the advice of the Participant’s own
tax advisors with respect to the award of PSUs and the Participant is relying
solely on such advisors and not on any statements or representations of the
Company or any of its agents with respect to the tax consequences relating to
the PSUs. The Participant understands that the Participant (and not the Company)
shall be responsible for the Participant’s tax liability that may arise in
connection with the acquisition, vesting and/or disposition of the PSUs. The
Participant acknowledges that no election under Section 83(b) of the Code is
available with respect to PSUs.
(b)    Withholding. The Participant acknowledges and agrees that the Company has
the right to deduct from payments of any kind otherwise due to the Participant
any federal, state, local or other taxes of any kind required by law to be
withheld with respect to the vesting of the PSUs. At such time as the
Participant is not aware of any material nonpublic information about the Company
or the Common Stock, the Participant shall execute the instructions set forth in
Schedule A attached hereto (the “Automatic Sale Instructions”) as the means of
satisfying such tax obligation. If the Participant does not execute the
Automatic Sale Instructions prior to the Vesting Date, then the Participant
agrees that if under applicable law the Participant will owe taxes at such
Vesting Date on the portion of the Award then vested the Company shall be
entitled to immediate payment from the Participant of the amount of any tax
required to be withheld by the Company. The Company shall not deliver any shares
of Common Stock to the Participant until it is satisfied that all required
withholdings have been made.


- 3 -



--------------------------------------------------------------------------------







(c)    Section 409A. This Agreement is intended to be exempt from or to comply
with Section 409A of the Code and shall be interpreted consistently therewith.
If and to the extent (X) any portion of PSUs constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code, (Y) such portion
of the PSUs becomes payable upon the Participant’s separation from service
pursuant to the terms of the Plan and this Agreement and (Z) the Participant is
a specified employee as defined in Section 409A(a)(2)(B)(i) of the Code, as
determined by the Company in accordance with its procedures, by which
determination the Participant (through accepting the Award) agrees that he or
she is bound, such portion of PSUs shall not be paid before the day that is six
months plus one day after the date of “separation from service” (as determined
under Code Section 409A) (the “New Payment Date”), except as Code Section 409A
may then permit. The aggregate of any PSUs that otherwise would have been paid
to the Participant during the period between the date of separation from service
and the New Payment Date shall be paid to the Participant in a lump sum on such
New Payment Date. The Company shall have no liability to a Participant, or any
other person, if this Agreement is not exempt from, or compliant with, Section
409A of the Code.


8.Miscellaneous.
(a)    No Rights to Employment or Other Service. The Participant acknowledges
and agrees that the vesting of the PSUs pursuant to Section 2 hereof is earned
only by continuing service as an employee or director of, or consultant or
advisor to, the Company at the will of the Company (not through the act of being
hired or purchasing shares hereunder). The Participant further acknowledges and
agrees that the transactions contemplated hereunder and the vesting schedule set
forth herein do not constitute an express or implied promise of continued
engagement as an employee, director or other service provider for the vesting
period, for any period, or at all.
(b)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(c)    Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.
(d)    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 4 of this
Agreement.
(e)    Notice. All notices required or permitted hereunder shall be in writing
and deemed effectively given upon personal delivery or five days after deposit
in the United States Post Office, by registered or certified mail, postage
prepaid, addressed to the other party hereto at the address shown beneath his or
its respective signature to this Agreement, or at such other address or
addresses as either party shall designate to the other in accordance with this
Section 8(e).
(f)    Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and
vice versa.


- 4 -



--------------------------------------------------------------------------------







(g)    Entire Agreement; Conflicts and Interpretation. This Agreement and the
Plan constitute the entire agreement between the parties and supersede all prior
agreements and understandings relating to the subject matter of this Agreement.
In the event of any conflict between this Agreement and the Plan, the Plan shall
control. In the event of any ambiguity in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Board of Directors (or
a committee thereof) has the power, among other things, to (i) interpret the
Plan, (ii) prescribe, amend and rescind rules and regulations relating to the
Plan and (iii) make all other determinations deemed necessary or advisable for
the administration of the Plan.
(h)    Amendment. The Company may modify, amend or waive the terms of this
Agreement prospectively or retroactively, but no such modification, amendment or
waiver shall impair the rights of the Participant without his or her consent,
except as required by applicable law, NASDAQ or stock exchange rules, tax rules
or accounting rules. Any provision for the benefit of the Company contained in
this Agreement may be waived, either generally or in any particular instance, by
the Board of Directors (or a committee thereof) of the Company. The waiver by
either party of compliance with any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by such party of a provision of this Agreement.
(i)    Governing Law/Choice of Venue. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Delaware, without giving
effect to the principles of the conflicts of laws thereof. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties, evidenced by this Award or the Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of Vermont and
agree that such litigation shall be conducted only in the courts of Rutland
County, Vermont, or the federal courts for the United States for the District of
Vermont, and no other courts, where this Award is made and/or to be performed.
This Agreement shall be construed, interpreted and enforced in accordance with
the internal laws of the State of Delaware without regard to any applicable
conflicts of laws.
(j)    Unfunded Rights. The right of the Participant to receive Common Stock
pursuant to this Agreement is an unfunded and unsecured obligation of the
Company. The Participant shall have no rights under this Agreement other than
those of an unsecured general creditor of the Company.
(k)    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the PSUs awarded under and participation in the
Plan or future PSUs that may be awarded under the Plan by electronic means or to
request the Participant’s consent to participate in the Plan by electronic
means. The Participant hereby consents to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.


- 5 -



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written. Electronic acceptance of this
Agreement pursuant to the Company’s instructions to Participant (including
through an online acceptance process managed by the Company’s agent) is
acceptable.
CASELLA WASTE SYSTEMS, INC.
By:___________________________
Name:
Title:




_____________________________
[Name of Participant]
Address:    


- 6 -



--------------------------------------------------------------------------------







Schedule A


Automatic Sale Instructions


The undersigned hereby consents and agrees that any taxes due on a vesting date
as a result of the vesting of PSUs on such date shall be paid through an
automatic sale of shares as follows:


(a)    Upon any vesting of PSUs pursuant to Section 2 hereof, the Company shall
arrange for the sale of such number of shares of Common Stock issuable with
respect to the PSUs that vest pursuant to Section 2 as is sufficient to generate
net proceeds sufficient to satisfy the Company’s minimum statutory withholding
obligations with respect to the income recognized by the Participant upon the
vesting of the PSUs (based on minimum statutory withholding rates for all tax
purposes, including payroll and social security taxes, that are applicable to
such income), and the Company shall retain such net proceeds in satisfaction of
such tax withholding obligations.
(b)    The Participant hereby appoints the Chief Executive Officer and Chief
Financial Officer of the Company, and either of them acting alone and with full
power of substitution, to serve as his or her attorneys in fact to sell the
Participant’s Common Stock in accordance with this Schedule A. The Participant
agrees to execute and deliver such documents, instruments and certificates as
may reasonably be required in connection with the sale of the Shares pursuant to
this Schedule A.
(c)    The Participant represents to the Company that, as of the date hereof, he
or she is not aware of any material nonpublic information about the Company or
the Common Stock. The Participant and the Company have structured this
Agreement, including this Schedule A, to constitute a “binding contract”
relating to the sale of Common Stock, consistent with the affirmative defense to
liability under Section 10(b) of the Securities Exchange Act of 1934 under Rule
10b5-1(c) promulgated under such Act.
The Company shall not deliver any shares of Common Stock to the Participant
until it is satisfied that all required withholdings have been made.






_______________________________




Participant Name: ________________


Date: __________________________
 


- 7 -



--------------------------------------------------------------------------------







COMPANY CONFIDENTIAL
SCHEDULE 1
VESTING CRITERIA FOR PSUs
A.    Performance Objectives


The number of PSUs eligible to vest shall be based upon the Company’s
achievement of certain Free Cash Flow and Adjusted EBITDA objectives (each as
defined below) (collectively, the “Performance Objectives”) for the measurement
period (the “Measurement Period”) within the performance period (the
“Performance Period”), each described below. The Free Cash Flow objective will
be weighted [__]%, and the Adjusted EBITDA objective will be weighted [__]%. The
last day of the Performance Period shall be a Vesting Date for purposes of this
Agreement.


The number of Shares issuable upon vesting of the PSUs shall be determined based
upon (i) the number of PSUs determined to be eligible to vest based on the level
of achievement of the Performance Objectives during the Measurement Period
multiplied by (ii) the Relative Total Shareholder Return Multiplier for the
Performance Period (as defined below).


The Performance Period, the Measurement Period, and the Target Number of Shares
and Maximum Number of Shares that can vest at the end of the Performance Period
are as follows:


Performance Period
Measurement Period
Target Number of Shares for Performance Period
Maximum Number of Shares for Performance Period


 
 
 
 



“Free Cash Flow” shall mean the following amount determined for the Measurement
Period: net cash provided by operating activities, less capital expenditures
(excluding acquisition and rail infrastructure related capital expenditures),
less payments on landfill operating lease contracts, plus proceeds from
divestiture transactions, plus proceeds from the sale of property and equipment,
plus proceeds from property insurance settlement, less contributions from
(distributions to) noncontrolling interest holders, plus certain cash outflows
associated with landfill closure, site improvement and remediation expenditures,
plus certain cash outflows associated with new contract and project capital
expenditures, plus cash (inflows) outflows associated with certain business
dissolutions, plus cash interest outflows associated with the timing of
refinancing transactions. This is a non-GAAP Performance Objective and shall be
subject to such additional adjustments for non-recurring or unusual items as the
Compensation Committee shall determine in its sole discretion.




- 8 -



--------------------------------------------------------------------------------







“Adjusted EBITDA” shall mean the following amount determined for the Measurement
Period: earnings before interest, taxes, depreciation, amortization, accretion
and depletion of landfill operating lease obligations, adjusted for the
following items: gains or losses on assets sales or divestiture transactions;
development project charge write-offs; legal, contract or tax settlement costs;
bargain purchase gains; asset or goodwill impairment charges; environmental
remediation charges; severance and reorganization costs; expenses from
divestiture, acquisition and financing transactions; gains on the settlement of
acquisition related contingent consideration; fiscal year-end transition costs;
proxy contest costs; losses on the abandonment or the closure and
discontinuation of operations. This is a non-GAAP Performance Objective and
shall be subject to such additional adjustments for non-recurring or unusual
items as the Compensation Committee shall determine in its sole discretion.


“Total Shareholder Return” shall mean the following amount determined for the
Performance Period: (Ending Stock Price + Dividends Paid) / Initial Stock Price,
which shall be based on (a) the average closing stock price during the 15
trading days prior to but not including the first day of the Performance Period
(“Initial Stock Price”); (b) dividends paid between the first day of the
Performance Period and the last day of the Performance Period, calculated on a
per share basis using the ex-dividend date with respect to each such dividend
(“Dividends Paid”); and (c) the average closing stock price during the 15
trading days prior to and including the last day of the Performance Period
(“Ending Stock Price”).


“Relative Total Shareholder Return” shall mean: the Company’s Total Shareholder
Return relative to the Russell 2000 Index.


The performance against target for each Performance Objective shall be
calculated using the same methodology as that used by the Company in preparing
its Financial Statements (as defined below); the calculation of any non-GAAP
adjustments shall be made using the same methodology as that used by the Company
to prepare non-GAAP financial information included in its public releases or
used to operate the business. If, at the end of the Performance Period, the
Company is required to make periodic reports under the Exchange Act, the
Company’s consolidated financial statements filed with the Securities and
Exchange Commission on Form 10-K shall constitute its “Public Company Financial
Statements” and shall apply for such Performance Period. If, at the end of the
Performance Period, the Company is not required to make periodic reports under
the Exchange Act, the Company’s regularly prepared annual audited financial
statements prepared by management shall be its “Private Company Financial
Statements” and shall apply for the Performance Period. The applicable financial
statements may be referred to herein as the “Financial Statements.”


The Compensation Committee shall certify in writing the level of achievement of
the performance goals promptly following the end of the Performance Period, once
the relevant Financial Statements have been finalized.


B.    Calculation of Number of Shares Issuable    


The number of Shares issuable at the end of the Performance Period shall be
equal to (i) the Target Number of Shares multiplied by (ii) the percentage of
the Target Number of Shares that are eligible to vest hereunder determined based
on the level of achievement of the Performance Objectives, calculated under Step
One below multiplied by (iii) the Relative Total Shareholder Return Multiplier,
calculated under Step Two below.
Step One.
The percentage of the Target Number of Shares that is eligible to vest at the
end of the Performance Period shall be equal to the sum of:


- 9 -



--------------------------------------------------------------------------------







(i) the product of (x) [__]% and (y) the Free Cash Flow Attainment Factor for
the Performance Period; and
(ii) the product of (x) [__]% and (y) the Adjusted EBITDA Attainment Factor for
the Performance Period.
The table below sets forth the associated Attainment Factor for the Free Cash
Flow Performance Objective based on the level of achievement against the
performance target for such Performance Objective for the Measurement Period.
Level of Achievement
Free Cash Flow for Measurement Period
($ in millions)
Attainment Factor
Minimum
 
 
Target
 
 
Maximum
 
 

The table below sets forth the associated Attainment Factor for the Adjusted
EBITDA Performance Objective based on the level of achievement against the
performance target for such Performance Objective for the Measurement Period.
Level of Achievement
Adjusted EBITDA for Measurement Period
($ in millions)
Attainment Factor
Minimum
 
 
Target
 
 
Maximum
 
 



In measuring the achievement of the Performance Objectives for the Measurement
Period and calculating the related Attainment Factor, achievement will be
linearly interpolated between the percentages set forth in the tables above
based on actual results as determined and certified by the Compensation
Committee. If the achievement of a Performance Objective for the Measurement
Period is at or below the “minimum performance” level set forth in the tables
above, the Attainment Factor for such Performance Objective shall be 0%.


By way of example only and not as an expression of expected results, assume
that: (i) Free Cash Flow for the Measurement Period is $[__________], resulting
in an Attainment Factor for the Free Cash Flow Performance Objective of [___]%
and (ii) the Adjusted EBITDA for the Measurement Period is $[__________],
resulting in an Attainment Factor for the Adjusted EBITDA Performance Objective
of [__]%. The percentage of the Target Number of PSUs eligible to vest at the
end of the Performance Period shall be equal to [__]%, calculated as the sum of:


(i) the product of (x) [__]% and (y) [__]%, the Free Cash Flow Attainment Factor
for the Performance Period; and
(ii) the product of (x) [__]% and (y) [__]%, the Adjusted EBITDA Attainment
Factor for the Performance Period.    


- 10 -



--------------------------------------------------------------------------------







Step Two


The Relative Total Shareholder Return Multiplier is calculated in the manner set
forth in the table below based on the Relative Total Shareholder Return for the
Performance Period:


Level of Achievement
Relative Total
Shareholder Return


Relative Total Shareholder Return Multiplier
Minimum
 
 
Lower Mid
 
 
Upper Mid
 
 
Maximum
 
 



In measuring the achievement of the Relative Total Shareholder Return for the
Performance Period and calculating the related Relative Total Shareholder Return
Multiplier, achievement will be linearly interpolated between the percentages
set forth in the table above based on actual results as determined and certified
by the Compensation Committee.


By way of example only and not as an expression of expected results, if the
Relative Total Shareholder Return is [__]%, then the Relative Total Shareholder
Return Multiplier would be [__]%. Continuing the above example, the number of
Shares issuable pursuant to this PSU Agreement at the end of the Performance
Period would be equal to (i) the Target Number of Shares for the Performance
Period multiplied by (ii) [__]% (determined under Step One) multiplied by (iii)
[__]% (determined under Step Two).


In no event may the number of Shares issuable at the end of the Performance
Period exceed the Maximum Number of Shares for the Performance Period.


C.    Effect of an Acquisition or Disposition by the Company
In the event that the Company closes an Acquisition Transaction or Disposition
Transaction (each as defined below) during the Performance Period, the
Compensation Committee shall make adjustments to affected performance targets to
give effect to the expected impact on such targets of the applicable Acquisition
Transaction or Disposition Transaction (including whether it is accretive or
not) as determined by the Compensation Committee in its sole discretion
exercised in good faith.
 
An “Acquisition Transaction” means (i) the purchase of more than 50% of the
voting power of an entity, (ii) any merger, reorganization, consolidation,
recapitalization, business combination, liquidation, dissolution or share
exchange involving the Company and an entity not previously owned by the
Company, or (iii) the purchase or other acquisition (including, without
limitation, via license outside of the ordinary course of business or joint
venture) of assets that constitute more than 50% of another entity’s total
assets or assets that account for more than 50% of the consolidated net revenues
or net income of such entity, in each case other than a Change in Control. A
“Disposition Transaction” means the sale of a division, business unit or set of
business operations and/or related assets to a third party.




- 11 -



--------------------------------------------------------------------------------







All determinations of the Compensation Committee regarding the estimated impact
of an Acquisition Transaction shall be final, binding and non-appealable. The
cumulative impact of all Acquisition Transactions shall be set forth in a
statement delivered upon delivery of the Shares of Common Stock represented by
vested PSUs, if any, as contemplated by this Agreement. This Agreement shall be
deemed to be automatically amended, without further action by the Company or the
Participant, to give effect to any adjustments required by this Section C.


D.    Effect of Death or Disability of the Participant


If the Participant dies or is disabled (within the meaning of Section 409A of
the Code) prior to the end of the Performance Period, then the PSUs shall vest
as to a number of Shares equal to the greater of (i) the Target Number of Shares
for the Performance Period and (ii) such number of Shares as the Compensation
Committee shall determine in its sole discretion exercised in good faith based
upon the projected level of achievement of the applicable performance goals for
the Performance Period as if the death or disability had not occurred. The
Shares of Common Stock represented by such vested PSUs shall be delivered to the
Participant or the Participant’s estate within 75 days following such death or
disability.


- 12 -

